Title: Lyman C. Draper to James Madison, 31 December 1833
From: Draper, Lyman C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Mobile, Alabama,
                                
                                31st December, 1833.
                            
                        
                        Since I addressed you last, I have left Lockport, Niagara County, New-York, and have taken up my residence in
                            this city. I received your second letter some time previous to my departure. I have a few inquiries to make of you, which,
                            I sincerely trust will not give you the least trouble to answer, but should you decline, you will please to pardon me for
                            thus troubling you.
                        You will please to have the goodness to inform me about your ancestors—their professions—their places of
                            residence, and more particularly about your father. And furthermore, I should be thankful to have you inform me whether
                            you was born on the 5th March, 1750, in Montpelier, Orange County, the place of your present residence.
                        You will please accept my most humble, but sincere wishes, that the evening of your long and useful life, may
                            be spent in peace and happiness. Yours Respectfully.
                        
                            
                                Lyman C. Draper.
                            
                        
                    